ITEMID: 001-80541
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF TAŞATAN v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of P1-1
TEXT: 4. The applicant was born in 1945 and lives in Istanbul.
5. On 3 August 1983 the General Directorate of National Roads and Highways expropriated a plot of land belonging to the applicant. A committee of experts assessed the value of the expropriated land and this amount was paid to him when the expropriation took place.
6. Following the applicant's request for increased compensation, on 5 November 1993 the Küçükçekmece Civil Court of First Instance awarded him additional compensation plus interest at the statutory rate running from the date of the expropriation.
7. On 5 November 1993 the Court of Cassation quashed the judgment of the first-instance court in respect of the commencement date for the calculation of the interest.
8. On 21 July 1994 Küçükçekmece Civil Court of First Instance confirmed its previous judgment.
9. On 10 October 1994 the Court of Cassation upheld the aforementioned judgment.
10. In the meantime, the applicant initiated execution proceedings (icra takibi) against the General Directorate of Highways via the Istanbul Bailiff's Office in order to enforce the payment of the compensation awarded by the first instance court.
11. On 6 January 1998 the applicant was paid 6,846,778,000 Turkish liras (TRL).
12. On 19 July 1999 the applicant filed an action with the Ankara Civil Court of First Instance and requested compensation for the loss sustained as a result of late payment and inflation, pursuant to Article 105 of the Code of Obligations.
13. On 28 December 1999 the Ankara Civil Court of First Instance dismissed the applicant's request. On 12 May 2000 the Court of Cassation upheld the aforementioned judgment.
14. According to the letter dated 5 April 2004 from the Istanbul Bailiff's Office, the General Directorate of Highways still owed TRL 625,000,000 (EUR 384) to the applicant.
15. Referring to the General Directorate of Highways' letter dated 27 July 2005, the Government claimed that they had paid the total amount due and that the Bailiff's office had struck out the case concerning the enforcement proceedings.
16. However, in a letter dated 14 October 2005, the Bailiff's office stated that the General Directorate of Highways still owed 652 New Turkish liras to the applicant.
